Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 12/30/2021.
3.	Claims 1-20 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the Remarks are not persuasive.  The examiner maintains the rejection and the further explanation is set forth below:  
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite to identify properties from the semantic model, obtaining and identify a property role, generate a set of parameter values; and control the device based on the set of parameter values.
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, 
 Claims 1 and 8:
Step
Analysis
Step 1: Statutory Category?


Yes.  The claim recites a series of steps and, therefore, is a process.  
2A – Prong 1: Judicial Exception Recited?

Yes.  The claim as a whole recites a method of obtaining a semantic model; identifying and processing a set of properties; obtaining and identifying a property role; generating a set of parameter values; controlling the device based on the set of parameter values.  The claim recites an abstract idea.
2A - Prong 2: Integrated into a Practical Application?
2B: Claim provides an Inventive Concept?
No.  The claim as a whole merely describes how to generally “obtaining a semantic model” of a device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Thus, other than reciting “automation system” in the preamble and “obtaining”, “identifying”, “generating” and “controlling” in the claim, nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “obtaining” in the context of this claim correspond 

No.  As noted previously, the claim as a whole merely describes how to generally “obtaining”, “identifying” and “generating” and “controlling” the concept of gathering and processing the information.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is ineligible.


Claim 15:
Step
Analysis
Step 1: Statutory Category?


Yes.  The claim recites a series of steps and, therefore, is a process.  
2A – Prong 1: Judicial Exception Recited?

Yes.  The claim as a whole recites a method of access a set of context discovery algorithm; obtain and process a set of device information; obtain and process a set of clues; generate the semantic model; and control the device based on the semantic model.  The claim recites an abstract idea.
2A - Prong 2: Integrated into a Practical Application?
2B: Claim provides an Inventive Concept?
No.  The claim as a whole merely describes how to generally “obtain and process” the information for the device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 

No.  As noted previously, the claim as a whole merely describes how to “obtain”, and “generate” the concept of gathering and processing the information.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is ineligible.

Claims 2-7, 9-14 and 16-20 do not cure the deficiencies of independent claims 1, 8 or 15.  Therefore, claims 2-7, 9-14 and 16-20 are not patent eligible due to the similar rationale applied to claims 1, 8 or 15.  



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3235182 (hereinafter Xie).

	Regarding claims 1 and 8, Xie discloses a method of optimizing control of a building automation system, the method comprising:
obtaining a semantic model for a device ([0038]; fig. 1 as shown below; “The local device control system 110 is configured to control devices 122A-122N in the local device control system 110…”);
identifying a set of properties from the semantic model ([0044 and 0058]; fig 4 as shown below; transmitting the state information and receiving control commands from the controllers to operate according to the control commands);

    PNG
    media_image1.png
    1124
    1627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    628
    1197
    media_image2.png
    Greyscale

processing the set of properties ([0052]; fig. 3; the device attribute designates properties);
obtaining a property role from the processed set of properties ([0059]; fig. 4; “Referring to FIG. 4, the device information 400 includes device type information and device location information for all the devices having device IDs of A through Z…”);
identifying a property role filter that correlates to the property role ([0040]; the controllers may control the devices according to service rules set previously);
generating a set of parameter values associated with the property role filter ([0040 and 0053]; the action parameter represents a parameter for setting the action of the device); and
controlling the device based on the set of parameter values ([0056 and 0065-0066]; “There may exist some information that does not need to be modified in the service rule 300.  For example, the device attribute 313, the condition 314, the set value 315 in the trigger condition 310, and the action parameter 323 and the set values 24 may be applied to the selected device without any change while the service rule 300 is modified”).  In addition, Xie discloses a system comprising a device; and a controller configure ([0012]).  


identifying a set of predefined tags; and assigning the set of predefined tags to at least one property from the set of properties to produce the property role ([0058-0059]; fig. 4). 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 3-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of U.S. 2014/0032555 (hereinafter Kiff).

Regarding claims 3 and 10, while Xie discloses the method further comprising the features of accessing a set of context discovery schemes; obtaining a set of device information for the device ([0118 and 0122]), the reference does not explicitly disclose the features of processing the set of context discovery algorithms using the set of device information; obtaining a set of clues from the processed set of context discovery algorithms; and processing the set of clues to obtain the semantic model for the device.  However, such features are well known in the 

Regarding claims 4 and 11, Xie in view of Kiff discloses the method wherein processing the set of clues includes determining a confidence value for at least one clue from the set of clues to identify a type of the device (Xie: [0053-0054]) and (Kiff: [0058 and 0077]). Therefore, the limitations of claims 4 and 11 are rejected in the analysis of claims 3 or 10, and the claims are rejected on that analysis.

Regarding claims 5 and 12, Xie in view of Kiff discloses the method wherein processing the set of clues includes identifying a first point role for at least one clue from the set of clues and eliminating candidates that have a point role that does not match the first point role (Xie: [0053]) and (Kiff: [0051 and 0077]). Therefore, the limitations of claims 5 and 12 are rejected in the analysis of claims 3 or 10, and the claims are rejected on that analysis.

Regarding claims 6 and 13, Xie in view of Kiff discloses the method further comprising:
determining a confidence value for each of the candidates that are not eliminated; and
selecting a candidate from the candidates that has a highest confidence value (Xie: [0054]) and (Kiff: [0078-0079]).  Therefore, the limitations of claims 6 and 13 are rejected in the analysis of claims 3 or 10, and the claims are rejected on that analysis.



Regarding claim 15, while Xie discloses a controller for creating a semantic model for a device of a building automation system, the controller configured to access a set of context discovery schemes; obtaining a set of device information for the device ([0118 and 0122]) and control the device based on the semantic model ([0056 and 0065-0066]), the reference does not explicitly disclose the features of processing the set of context discovery algorithms using the set of device information; obtaining a set of clues from the processed set of context discovery algorithms; processing the set of clues; and generating the semantic model for the device based on the processed set of clues.  However, such features are well known in the art as disclosed by Kiff ([0065 and 0075-0078]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Xie in the system of Kiff in view of the desire to enhance the smart home system by utilizing the automated context discovery process resulting in improving the controlling a plurality of devices.

Regarding claim 16, Xie in view of Kiff discloses the controller further configured to:
identify a set of properties from the semantic model (Xie: [0044 and 0058]; figs. 1 and 4); process the set of properties (Xie: [0052]; fig. 3); obtain a property role from the processed set of properties (Xie: [0059]); identify a property role filter that correlates to the property role (Xie: [0040]); and generate a set of parameter values associated with the property role filter (Xie: 
Regarding claim 17, Xie in view of Kiff discloses the controller wherein processing the set of properties includes: identifying a set of predefined tags; and assigning the set of predefined tags to at least one property from the set of properties to produce the property role (Xie: [0058-0059]; fig. 4). 

Regarding claim 18, Xie in view of Kiff discloses the controller wherein processing the set of clues includes determining a confidence value for at least one clue from the set of clues to identify a type of the device (Xie: [0053-0054]) and (Kiff: [0058 and 0077]).  Therefore, the limitations of claim 18 are rejected in the analysis of claim 15, and the claim is rejected on that analysis.
Regarding claim 19, Xie in view of Kiff discloses the controller wherein processing the set of clues includes identifying a first point role for at least one clue from the set of clues and eliminating candidates that have a point role that does not match the first point role (Xie: [0053]) and (Kiff: [0051 and 0077]).  Therefore, the limitations of claim 19 are rejected in the analysis of claim 15, and the claim is rejected on that analysis.

Regarding claim 20, Xie in view of Kiff discloses the controller further configured to: determine a confidence value for each of the candidates that are not eliminated; and select a candidate from the candidates that has a highest confidence value (Xie: [0054]) and (Kiff: [0078-0079]).  Therefore, the limitations of claim 20 are rejected in the analysis of claim 15, and the claim is rejected on that analysis.
Response to Arguments
12.	Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the claims are not drawn to an abstract idea.  The examiner respectfully disagrees.  The claims are drawn to a “mental process” grouping of abstract idea.  Mental processes include observations, evaluations, judgments, and/or opinions. The claim can be performed in the mind and/or with pen and paper.  For example, a user can mentally, or with pen and paper, observe, evaluate and make judgments to obtain a semantic model for a device (e.g., looking up and finding data, performed mentally or with pen and paper); identify a set of properties from the semantic model (e.g., observe data mentally and/or with pen and paper and perform a comparison mentally or with pen and paper); process the set of properties (e.g., computation performed mentally and/or with pen and paper); obtain a property role from the processed set of properties (e.g., looking up and finding data, performed mentally or with pen and paper); identify a property role filter that correlates to the property role (e.g., making judgement to mentally note or write down updated data); generate a set of parameters values associated with the property role filter (e.g., calculation performed mentally or with pen and paper); and control the device based on the set of parameter values (e.g., judgments performed mentally and/or with pen and paper) as claimed.  Therefore, the applicant’s argument that “the addition of these additional elements is sufficient to establish that the claimed subject matter is more than a mere abstraction” is not persuasive.  For at least these reasons, the prior 35 USC 101 rejection is maintained.
Applicant also argues that the Xie reference does not teach or suggest the claimed limitations (i.e., controlling the device based on the set of parameter values; and controlling the There may exist some information that does not need to be modified in the service rule 300.  For example, the device attribute 313, the condition 314, the set value 315 in the trigger condition 310, and the action parameter 323 and the set values 24 may be applied to the selected device without any change while the service rule 300 is modified” ([0066]) and it is valid to read that the teachings of Xie read on the applicant’s broadly recited claim limitations.  It should be noted that it is the claims that define the claimed invention and it is the claims, not the specification, that are anticipated or unpatentable.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  It should also be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161